

116 S4440 IS: Improving Social Determinants of Health Act of 2020
U.S. Senate
2020-08-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4440IN THE SENATE OF THE UNITED STATESAugust 5, 2020Ms. Smith (for herself, Mr. Murphy, Mr. King, Mr. Whitehouse, Ms. Harris, Mr. Carper, and Mr. Wyden) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo authorize the Director of the Centers for Disease Control and Prevention to carry out a Social Determinants of Health Program, and for other purposes.1.Short titleThis Act may be cited as the Improving Social Determinants of Health Act of 2020.2.FindingsCongress finds the following:(1)Healthy People 2020 defines social determinants of health as conditions in the environments in which people live, learn, work, play, worship, and age that affect a wide range of health, functioning, and quality-of-life outcomes and risks.(2)One of the overarching goals of Healthy People 2020 is to create social and physical environments that promote good health for all.(3)Healthy People 2020 developed a place-based organizing framework, reflecting five key areas of social determinants of health namely—(A)economic stability;(B)education;(C)social and community context;(D)health and health care; and(E)neighborhood and built environment.(4)It is estimated that medical care accounts for only 10 to 20 percent of the modifiable contributors to healthy outcomes for a population.(5)The Centers for Medicare & Medicaid Services has indicated the importance of the social determinants in its work stating that, As we seek to foster innovation, rethink rural health, find solutions to the opioid epidemic, and continue to put patients first, we need to take into account social determinants of health and recognize their importance..(6)The Department of Health and Human Services’ Public Health 3.0 initiative recognizes the role of public health in working across sectors on social determinants of health, as well as the role of public health as chief health strategist in communities.(7)Through its Health Impact in 5 Years initiative, the Centers for Disease Control and Prevention has highlighted nonclinical, community-wide approaches that show positive health impacts, results within five years, and cost effectiveness or cost savings over the lifetime of the population or earlier.(8)Health departments and the Centers for Disease Control and Prevention are not funded for such cross-cutting work.(9)Providing grants to public health departments and other eligible entities to coordinate cross-sector collaboration will allow a community-wide, evidence-based approach to address underlying social determinants of health.3.Social Determinants of Health Program(a)ProgramTo the extent and in the amounts made available in advance in appropriations Acts, the Secretary of Health and Human Services, acting through the Director of the Centers for Disease Control and Prevention (in this Act referred to as the Director), shall carry out a program, to be known as the Social Determinants of Health Program (in this Act referred to as the Program), to achieve the following goals:(1)Improve health outcomes and reduce health inequities by coordinating social determinants of health activities across the Centers for Disease Control and Prevention.(2)Improve the capacity of public health agencies and community organizations to address social determinants of health in communities.(b)ActivitiesTo achieve the goals listed in subsection (a), the Director shall carry out activities including the following:(1)Coordinating across the Centers for Disease Control and Prevention to ensure that relevant programs consider and incorporate social determinants of health in grant awards and other activities.(2)Awarding grants under section 4 to State, local, territorial, and Tribal health departments and organizations, and to other eligible entities, to address social determinants of health in target communities. (3)Awarding grants under section 5 to nonprofit organizations and public or other nonprofit institutions of higher education—(A)to conduct research on best practices to improve social determinants of health;(B)to provide technical assistance, training, and evaluation assistance to grantees under section 4; and(C)to disseminate best practices to grantees under section 4.(4)Coordinating, supporting, and aligning activities of the Centers for Disease Control and Prevention related to social determinants of health with activities of other Federal agencies related to social determinants of health, including such activities of agencies in the Department of Health and Human Services such as the Centers for Medicare & Medicaid Services.(5)Collecting and analyzing data related to the social determinants of health.4.Grants to address social determinants of health(a)In generalThe Director, as part of the Program, shall award grants to eligible entities to address social determinants of health in their communities.(b)EligibilityTo be eligible to apply for a grant under this section, an entity shall be—(1)a State, local, territorial, or Tribal health agency or organization;(2)a qualified nongovernmental entity, as defined by the Director; or(3)a consortium of entities that includes a State, local, territorial, or Tribal health agency or organization.(c)Use of funds(1)In generalA grant under this section shall be used to address social determinants of health in a target community by designing and implementing innovative, evidence-based, cross-sector strategies.(2)Target communityFor purposes of this section, a target community shall be a State, county, city, Tribe, or other municipality.(d)Priority and set aside(1)PriorityIn awarding grants under this section, the Director shall prioritize applicants proposing to serve target communities with significant unmet health and social needs, as defined by the Director. (2)Set asideThe Director shall set aside 5 percent of amounts appropriated to carry out this section in each fiscal year to award grants to Indian Tribes and Tribal organizations.(e)ApplicationTo seek a grant under this section, an eligible entity shall—(1)submit an application at such time, in such manner, and containing such information as the Director may require;(2)propose a set of activities to address social determinants of health through evidence-based, cross-sector strategies, which activities may include—(A)collecting quantifiable data from health care, social services, and other entities regarding the most significant gaps in health-promoting social, economic, and environmental needs;(B)identifying evidence-based approaches to meeting the nonmedical, social needs of populations identified by data collection described in subparagraph (A), such as unstable housing or inadequate food;(C)developing scalable methods to meet patients’ social needs identified in clinical settings or other sites;(D)convening entities such as local and State governmental and nongovernmental organizations, health systems, payors, and community-based organizations to review, plan, and implement community-wide interventions and strategies to advance health-promoting social conditions;(E)monitoring and evaluating the impact of activities funded through the grant on the health and well-being of the residents of the target community and on the cost of health care; and (F)such other activities as may be specified by the Director; (3)demonstrate how the eligible entity will collaborate with—(A)health systems;(B)payors, including, as appropriate, Medicaid managed care organizations (as defined in section 1903(m)(1)(A) of the Social Security Act (42 U.S.C. 1396b(m)(1)(A))), Medicare Advantage plans under part C of title XVIII of such Act (42 U.S.C. 1395w–21 et seq.), and health insurance issuers and group health plans (as such terms are defined in section 2791 of the Public Health Service Act);(C)other relevant stakeholders and initiatives in areas of need, such as the Accountable Health Communities Model of the Centers for Medicare & Medicaid Services, health homes under the Medicaid program under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.), community-based organizations, and human services organizations;(D)other non-health care sector organizations, including organizations focusing on transportation, housing, or food access; and(E)local employers; and(4)identify key health inequities in the target community and demonstrate how the proposed efforts of the eligible entity would address such inequities.(f)Monitoring and evaluationAs a condition of receipt of a grant under this section, a grantee shall agree to submit an annual report to the Director describing the activities carried out through the grant and the outcomes of such activities.(g)Independent national evaluation(1)In generalNot later than 5 years after the first grants are awarded under this section, the Director shall provide for the commencement of an independent national evaluation of the Program under this section.(2)Report to CongressNot later than 60 days after receiving the results of such independent national evaluation, the Director shall report such results to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Energy and Commerce of the House of Representatives.5.Research and trainingThe Director, as part of the Program—(1)shall award grants to nonprofit organizations and public or other nonprofit institutions of higher education—(A)to conduct research on best practices to improve social determinants of health;(B)to provide technical assistance, training, and evaluation assistance to grantees under section 4; and(C)to disseminate best practices to grantees under section 4; and(2)may require a grantee under paragraph (1) to provide technical assistance and capacity building to entities that are eligible entities under section 4 but not receiving funds through such section.6.Funding(a)In generalThere is authorized to be appropriated to carry out this Act, $50,000,000 for each of fiscal years 2021 through 2026.(b)AllocationOf the amount made available to carry out this Act for a fiscal year, not less than 75 percent shall be used for grants under sections 4 and 5.